FILED IN
                                                                                        4th COURT OF APPEALS
                                                                                            SAN ANTONIO, TX
                                                                                             February 3, 2015
                                                                                          KEITH E. HOTTLE
                                                                                        CLERK OF THE COURT
                                       CAUSE NO. 14-01-0013-CVA

IN THE INTEREST OF                                   §            IN THE DISTRICT COURT OF
                                                     §
                                                     §
                                                     §
                                                     §                 s1sT JUDICIAL DISTRICT
                                                     §
CIDLDREN                                             §             ATASCOSA COUNTY, TEXAS

                                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes Jose Sanchez, Respondent, in the above styled and numbered cause, and

pursuant to TEX. R. APP. P. 25.l gives written notice of appeal. Respondent, Jose Sanchez, is the

sole party filing this Notice of Appeal and desires to appeal the Order of Termination and Final

Order in Suit Affecting Parent Child Relationship as to Jose Sanchez, rendered and signed on

January 8, 2015.

        Respondent desires to appeal from all portions ofthe judgment as it relates to termination of

parental rights as to the child, H.S, subject of the suit.

        Respondent desires to appeal specifically from the portion of the judgment that it was in the

best interest ofthe child for the Texas Department ofFamily and Protective Services to be appointed

as the Permanent Managing Conservator of the child when there was evidence of other appropriate

family members capable of meeting the needs and welfare of the child, H.S., subject of the suit.

       This appeal is to the Fourth Court ofAppeals District ofTexas. This is an accelerated appeal,

pursuant to Tex. Fam. Code §263.405.

        FILED4."..>                                                 Attorney for Respondent Jose Sanchez

                                CERTIFICATE OF SERVICE

       This is to certify that on January_d 2015, a       true and correct copy of the above and
foregoing document was served on the all parties ofrecord in this suit in accordance with the Texas
Rules of Civil Procedure.




                                                                                                 2




                                                                                                      48